                          United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

JIMMY GUZMAN                                       §
                                                   § Civil Action No. 4:17-CV-621
v.                                                 § (Judge Schell/Judge Nowak)
                                                   §
COMMISSIONER, SSA                                  §

                         MEMORANDUM OPINION AND ORDER

       The court, having reviewed Plaintiff’s Application for Attorney Fees Under the Equal

Access to Justice Act (Dkt. #20) and Commissioner’s Response (Dkt. #22), wherein Defendant

does not object to the requested fee, finds that Plaintiff’s Application is well taken and should be

granted. Accordingly,

       It is therefore ORDERED that Plaintiff’s Motion (Dkt. #20) is GRANTED, and the

Commissioner is directed to pay seven thousand, fifty-four dollars and ninety-six cents ($7,054.96)

in attorney’s fees, plus court costs of four hundred dollars ($400.00), for a total award of seven

thousand, four hundred fifty-four dollars and ninety-six cents ($7,454.96), payable to Plaintiff;

such payment to be mailed to Plaintiff’s counsel of record.

       IT IS SO ORDERED.

            .    SIGNED this the 5th day of February, 2019.




                                                          _______________________________
                                                          RICHARD A. SCHELL
                                                          UNITED STATES DISTRICT JUDGE
